Citation Nr: 0201914	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-24 022	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his daughter, and a friend


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION


The veteran served on active duty in the military from 
September 1943 to January 1947.

In October 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, denied 
the veteran's petition to reopen a previously denied claim 
for service connection for residuals of a back injury.  He 
appealed to the Board of Veterans' Appeals (Board) and, as 
support for his claim, he, his daughter, and a friend 
testified at a video-conference hearing in February 2001.  
The Board issued a decision in April 2001, also denying the 
petition to reopen the claim, and he appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  Unfortunately, 
he died while his appeal was pending at the Court.


FINDINGS OF FACT

1.  On November 19, 2001, the Court was notified by the 
veteran's representative that the veteran recently had died 
about one week earlier, on November [redacted], 2001, from 
arteriosclerotic heart disease (ASHD); consequently, the 
representative asked the Court to vacate the Board's decision 
and dismiss the appeal for lack of jurisdiction-which the 
Court did in an order dated December 10, 2001.

2.  The Board subsequently received a copy of the veteran's 
certificate of death on January 15, 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board also has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and, therefore, must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
C. P. RUSSELL
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


